Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/985,422 filed on 08/05/2020. 

Response to Amendments
This is in response to the amendments filed on 02/15/2022. Independent claims 1, 10 and 19 have been amended. Claims 7, 8, 16 & 17 are cancelled. Claims 1-6, 9-15 and 18-20 are currently pending and have been considered below.

Allowable Subject Matter
Claims 1-6, 9-15 and 18-20 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record ZHU; Xiaole, Pat. No.: US 9,852,294 B1 does not disclose the invention as filed. ZHU discloses a technique of monitoring, analyzing and determining for malicious entry points in a computing device’s application and further generating a data flow graph for analyzing the data-flow graph to determine that execution of the entry-point function results in the leak path from the data-access API to the data-transfer API. 
What is missing from the prior art is - ordering the search dictionary by frequency of identification of terms in the messages related to movement of data that is classified as sensitive, associating an importance level to each item in the dictionary and removing from the dictionary templates, data and metadata and with importance level below a threshold.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 10 and 19, and thereby claims 1, 10 and 19 are considered allowable. The dependent claims which further limit claims 1, 10 and 19 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491